          Case 2:20-cv-00971-CG-GBW Document 8 Filed 11/19/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOE ELLIS,

          Plaintiff,

v.                                                              Civ. No. 20‐971 CG/GBW

UNITED STATES OF AMERICA, et al.,

          Defendants.



                        ORDER DENYING WITHOUT PREJUDICE
                        MOTION FOR SERVICE BY PUBLICATION

          THIS MATTER comes before the Court on Plaintiff’s Motion for Service by

Publication. Doc. 7. Plaintiff requests an order authorizing service by publication

upon Defendants Asa Joshua Keyes and Ashlee Keyes (collectively, “the Keyes

Defendants”) pursuant to New Mexico Rule of Civil Procedure 1‐004(K). See id.

Having reviewed the Motion, the Court finds that it is deficient in certain respects and

therefore DENIES it without prejudice to Plaintiff’s ability to refile.

     I.      LEGAL STANDARDS

          Rule 4 of the Federal Rules of Civil Procedure authorizes service on an individual

by methods permitted by state law in the state where the district court is located. Fed.

R. Civ. P. 4(e)(1). Pursuant to the New Mexico Rules of Civil Procedure, service by

publication may be permitted “[u]pon motion, without notice, and showing by affidavit
       Case 2:20-cv-00971-CG-GBW Document 8 Filed 11/19/20 Page 2 of 4




that service cannot reasonably be made as provided by this rule.” NMRA 1‐004(J), (K).

Service by publication is “a last resort,” proper “if and only if the names and addresses

of the defendants to be served are not reasonably ascertainable.” T.H. McElvain Oil &

Gas Ltd. P’ship v. Grp. I: Benson‐Montin‐Greer Drilling Corp., 388 P.3d 240, 249 (N.M. 2016)

(citations and internal quotation marks omitted). Accordingly, “the exercise of

diligence and good faith to locate a defendant are implicit prerequisites to effective

service of process by publication.” Id. at 250 (citations omitted).

       Diligence may be established by showing that the plaintiff carefully followed the

procedural steps outlined in the state’s rules. Hunt v. Inter‐Globe Energy, Inc., 770 F.2d

145, 147 (10th Cir. 1985); Soto v. Vill. of Milan Police Dep’t, No. 10‐0043 WJ/ACT, 2010 WL

11619168, at *2 (D.N.M. Sept. 17, 2010) (unpublished). The procedure for personal

service of process upon an individual is outlined in NMRA 1‐004(F), which permits

service by delivery to the individual personally or by mail or commercial courier

service. NMRA 1‐004(F)(1). If either in‐person service or service by mail is ineffective,

then service may be made by “delivering a copy of the process to some person residing

at the usual place of abode of the defendant . . . and mailing by first class mail to the

defendant at the defendant’s last known mailing address a copy of the process.”

NMRA 1‐004(F)(2) (emphasis added). If service fails under both subparagraphs (1) and




                                              2
         Case 2:20-cv-00971-CG-GBW Document 8 Filed 11/19/20 Page 3 of 4




(2), then service may be made upon the defendant’s place of business or employment.

NMRA 1‐004(F)(3).

   II.      ANALYSIS

         Plaintiff’s Motion explains that Plaintiff first attempted service on the Keyes

Defendants at their last known address but was notified that they no longer resided

there. Doc. 7 at ¶ 2. Plaintiff then attempted to identify a new address for the Keyes

Defendants and retained the services of multiple process servers to effect service. Id. at

¶¶ 3–5. The last of these process servers “made numerous attempts to serve [the Keyes

Defendants] at various times of the day and night” and came to the conclusion that

family members “were protecting them from service of process.” Id. at ¶ 5.

         Plaintiff’s Motion establishes that multiple good‐faith attempts were made to

serve the Keyes Defendants. However, the Motion fails to identify “which specific

methods of service were attempted under the hierarchy of mechanisms available under

NMRA 1‐004(F).” Soto, 2010 WL 11619168, at *3. In particular, it is unclear from

Plaintiff’s motion whether service by mail was ever attempted or, conversely, whether

only in‐person service was attempted. See also NMRA 1‐004(K) (“A motion for service

by publication shall be substantially in the form approved by the Supreme Court.”);

NMRA Form 4‐209, available at https://www.nmcourts.gov/forms.aspx (requiring the

movant to check off each method of service attempted). Additionally, Plaintiff has not


                                               3
          Case 2:20-cv-00971-CG-GBW Document 8 Filed 11/19/20 Page 4 of 4




supplied an affidavit showing “that service cannot reasonably be made” as required by

NMRA 1‐004(J).

          Plaintiff has more than a month remaining to effect service on the Keyes

Defendants. See Fed R. Civ. P. 4(m) (requiring service within 90 days after filing of

complaint); doc. 1 (complaint filed September 22, 2020). Service by publication requires

three consecutive weeks of publication to be effective. NMRA 1‐004(K). If curing the

deficiencies in the present Motion prevents Plaintiff from completing service in the time

required, he may request an extension of time consistent with Federal Rule of Civil

Procedure 4(m).

   III.      CONCLUSION

          Plaintiff’s Motion fails to specify the methods of service by which Plaintiff

attempted to serve the Keyes Defendants, and it fails to include an affidavit as required

by NMRA 1‐004. IT IS THEREFORE ORDERED that Plaintiff’s Motion for Service by

Publication (doc. 7) is DENIED WITHOUT PREJUDICE.




                                                ____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE


                                                4
